DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: with regards to claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, "forming a second insulating layer and a second conductive layer in the upper portion of the trench, wherein after forming the interlayer insulating layer, the trench has a width W1 at a surface of the substrate and a width W2 at a depth of 100-150 mn from the surface of the substrate, and a ratio of W1 to W2 is greater than 1 and less than 1.08," in the combination required by the claim.
Claims 2-5 are allowed by virtue of their dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Naito [US 20170018547 A1] discloses a trench gate structure with slanted shoulder regions. However, Naito does not disclose the method wherein the width changes after forming the insulating structure the trench with width shoulder are formed before the gate structure.
Kiyosama et al. [US 20170170288 A1] discloses a trench gate structure with slanted shoulder regions. However, Kiyosama et al. does not disclose the method wherein the width changes after forming the insulating structure, the trench with width shoulder are formed before the gate structure.
Bowers [US 20130234241 A1] discloses a trench gate structure with slanted shoulder regions. However, Bowers does not disclose the method wherein the width changes after forming the insulating structure the trench with width shoulder are formed before the gate structure.
Cai et al. [US 20190109216 A1] discloses a shield electrode and gate conductor. Cai does not discloses the trench has a width W1 at a surface of the substrate and a width W2 at a depth of 100-150 mn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891